Citation Nr: 1706562	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral conjunctivitis (claimed as an eye condition).

2.  Entitlement to service connection for coronary artery disease (claimed as a heart condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1961 to March 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in pertinent part denied service connection for the Veteran's bilateral conjunctivitis and coronary artery disease.  

The Veteran additionally disagreed with the denial of service connection for gastroesophageal reflux disease (GERD) in the July 2013 rating decision.  A statement of the case was issued in August 2014, but the Veteran did not perfect the appeal.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  Thus, the Board does not have jurisdiction over this issue at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported he was hospitalized at the Ft. Meade Medical Center for fourteen days in the summer of 1962.  However, there is no indication that an attempt to obtain these records was made.  Further, there is no formal finding that the Ft. Meade records were unavailable and further attempts at obtaining them would be futile.  Accordingly, the Board must remand this case in order for VA's duty to assist obligation to be fulfilled.

Regarding the Veteran's heart condition, the Veteran is shown to be currently diagnosed with coronary artery disease, with continued complaints of chest pain and discomfort.  In the Veteran's Notice of Disagreement, he stated that this condition was related to service.  The Veteran has not undergone any VA examinations for his claimed heart condition.  In light of this evidence, the Board finds that the minimum threshold for obtaining a VA examination for his heart condition has been met in this case; a remand to afford him this examination is necessary at this time.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, the Board notes that the record reflects that the Veteran was awarded Social Security Administration (SSA) benefits.  A review of the record does not disclose any attempt to obtain those records, and such records may be potentially relevant to all the claims on appeal at this time.  Thus, a remand is necessary in order to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA pertinent treatment records from any VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.   Obtain any and all records from the Ft. Meade Medical Center for treatment of the Veteran in 1962 and associate those documents with the claims file.  If those records are unavailable or it is determined that further attempts to obtain those records would be futile, such should be noted in a formal finding of unavailability that is associated with the claims file, and the Veteran should be so notified. 

3.  Request from the Social Security Administration (SSA), any records relating to any application for disability benefits filed by the Veteran, to include any medical records considered in the adjudication of the application  If the AOJ determines that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.

4.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's heart condition is the result of his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

After examination of the Veteran and review of the claims file, the examiner should identify all heart conditions found.  The examiner should opine whether the Veteran's heart condition at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service. 

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  If any of the additional records obtained are related to the Veteran's eye conditions, schedule the Veteran for a VA examination in order to determine whether the Veteran's eye conditions are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After examination of the Veteran and review of the claims file, the examiner should identify all eye conditions found.  The examiner should discuss the Veteran's complaints of and treatment for eye issues in service, to include bilateral conjunctivitis noted in service.

The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current eye conditions are related to the eye issues noted in service, or any other aspect of military service.  In doing so, the examiner should specifically address the theory raised by the Veteran's representative that the conjunctivitis noted in service could have caused chronic rubbing of the eyes which could have caused the Veteran's current eye conditions.

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral conjunctivitis and coronary artery disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

